DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayato, JP 02018034337 over Kazuhiro, JP 2005312285, cited by the applicant.
 	Regarding claims 1, 11, Hayato discloses a printed matter inspection device comprising: (see paragraphs [0021] - [0024], [Fig. 2]) : a double frequency HF-UHF identification device 42, comprising an HF portion 44; a UHF portion 48; and a supply line 28, and an HF portion 44, by having the HF rectifier 12, the HF rectifier 12  is constituted so that it may be connected with the HF antenna coil 10 in the resonant circuit formed by the resonance capacitor 8, and the UHF portion 48 is a double frequency HF-UHF indentification device 42 described including a UHF rectifier 18, the rectifier 18 being configured to be connected to the UHF  antenna 1.
	Hayato fails to disclose: a linear voltage regulator in the HF branch and a shunt voltageregulator in the UHF branch.
Kazuhiro discloses:
in (see paragraphs [0020] to [0021], and [Fig. 1]), a pluralityof power receiving circuit units 16 are provided in parallel, and each of the powerreceiving circuit units 16 includes a power receiving coil 14, a rectifying andsmoothing circuit 18, and a regulator 20. There is described a non-contact power receiving device built-in device 26 in which a diode is provided on an output side of each power receiving circuit unit and an output is increased by adding a respective power receiving circuit unit output currents while preventing backflow between the power receiving circuit units.

Regarding claims 2-3, it is well known in the technical field to make a linear voltage a series linear regulator with low dropout. Therefore, the modification of Hayato in view of Kazuhiro would render the claims obvious, by having a linear voltage a series linear regulator with a low dropout.
Regarding claims 4-5, it a mere design matter which could have been appropriately adopted by a person skilled in the art to give the same reference voltage to both the linear voltage regulator and the shunt voltage regulator in order to meet specific customer requirements.
Regarding claims 6-7, it is a design matter which could have been appropriately adopted by a person skilled in the art to arrange a buffer capacitor at the output voltage regulator in order to suppress voltage surges that might damage other parts of the circuit.
Regarding claims 8-9 and 14-15, in addition the rejection of claims 1 and 11 above (see paragraphs [0020] to [0021] and [Fig. 1]) describes (Kazuhiro) that a 

Regarding claims 10, 12-13, and 16, it is a design matter which could have been appropriately adopted by a person skilled in the art to arrange a buffer capacitor at the output voltage regulator in order to suppress voltage surges that might damage other parts of the circuit. With respect to the number of output buffer capacitors, such limitations is just merely a duplication of elements in order to achieve customer requirements, which therefore, obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DANIEL ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876